DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6-8 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Claim Objections
Claims 6-8 and 10-11 are objected to because of the following informalities:  Claims 6-8 and 10-11 are labeled as “Currently Amended” however they should be labeled as “Withdrawn”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peash (US 4749004 A).
 Regarding claim 1, Peash teaches of an air vent (Fig. 1, outlet duct 16), comprising a pivotable blade for guiding and/or controlling an air current flowing through the air vent (Fig. 1, outlet valve 34), and comprising an electromechanical drive (Fig. 1, electric motor 40, solenoid 60, gears 42, 44, 52 and 54), including a gear system (Fig. 1, gears 42, 44, 52 and 54), for pivoting the bladsystem is releasable so that a drive connection of the gear system is interrupted (Col. 1, line 68 and Col. 2, line 1).
Regarding claim 2, Peash teaches of the air vent according to claim 1, and Peash further teaches wherein two gear elements disengage axially or radially when the drive connection is released (Col. 3, lines 45-53). 
Regarding claim 3, Peash teaches of the air vent according to claim 1, and Peash further teaches wherein the gear system comprises a first (Fig. 1, gear 52) and a second helical pinion (Fig. 1, gear 42), which mesh with one another, and of which the first pinion is axially movable with respect to the second pinion so that an axial force (Fig. 1, gears 52 and 54 can move axially), which arises during a transmission of torque between the two pinions, causes the two pinions to engage or disengage (Col. 3, lines 32-44, the gear pair 52 and 54 are moved into a position to engage the first gear pair 42 and 44 during the transmission of torque between the first pair and the second pair due to an axial force provided by the solenoid 60).
Regarding claim 9, Peash teaches of the air vent according to claim 1, and Peash further teaches wherein the electromechanical drive comprises a return spring, which urges the axially movable pinion or the second friction wheel of the second friction wheels into an initial position (Col. 3, lines 49-55).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No known prior art teaches of a rack and pinion system where there are two helical pinions meshed with the rack and a first pinion where the two helical pinions are movable axially. In most helical rack and pinion systems the axial movement of the pinions are suppressed. As a result, the clutch system as described in claim 4 is considered to be unique. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jorg et al. (US 5775459 A) teaches of a helical rack and pinion in a steering system. 
Chang et al. (US 8082947 B2) teaches of a rack and pinion system with two pinions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762